Title: From Lambert to La Boullaye, 23 October 1787
From: Lambert
To: La Boullaye, Gabriel Isaac Douet de



Paris 23. 8bre. 1787

M. Jefferson, Monsieur, m’a representé que d’après le relevé que la Ferme – générale a donné de ses achats de tabac et que vous avez communiqué à ce Ministre conformément à mes intentions, il n’y a eu depuis le 1er. Juin 1786 jusqu’au 3. 7bre. 1787 que treize mille trente trois boucauds au plus de tabac achetés aux prix et conditions fixés par la decision de Berni, au lieu de quinze mille sept cent cinquante boucauds qui devaient être achetés pendant ce tems sur le même pied que ceux de Mr. Morris selon cette decision.
Il ajoute que dans le nombre d’achats que l’on présente comme faits en conformité de la décision de Berni on comprend des tabacs qui ne sont point venus directement d’Amérique dans les ports de France sur Vaisseaux Français ou Américains mais qui ont été apportés tant d’Angleterre que d’Amérique sur des batiments Anglais, ce qui serait totalement contraire à l’objèt qu’on s’etait proposé.
Il représente que plusieurs negocians Français et Américains se sont plaints d’avoir eu à supporter la tarre légale de quinze pour cent au lieu de la tarre réele de dix pour cent à laquelle seulement les tabacs de M. Morris etaient assujettis.
Il observe encore que les trois mille six cent cinquante boucauds achetés dans la Mediterrannée ne doivent pas être imputés sur la quantité de ceux que la decision de Berni a eus en vüe, puisqu’il s’agissait de l’assimilation avec le traité de M. Morris qui n’a jamais du envoyer de tabacs dans la Mediterrannée ou le commerce est resté libre. Et cette observation me paroit fondée.
J’ai objecté a M. Jefferson: Que la possibilité des achats à des prix inferieurs à ceux fixés par la decision de Berni avait été prévue par l’article cinq de cette décision, qui ouvre un recours au Conseil en cas de contestation sur les qualités, et qui à plus forte raison a donc permis que dans le cas où l’on pourrait employer ce recours on traitât de gré à gré.
Il est vraisemblable que la différence des tarres n’a eu lieu que  pour les parties ainsi acquises à prix défendu, et alors cette difference entrerait dans le prix defendu même.
II importe cependant de verifier si dans le nombre des achats qui sont présentés comme faits conformément à la decision de Berni, il y en a eu quelques uns qui aient éprouvé de la différence sur les tarres. Cela importe ou pour reparer le mal s’il a eu lieu, ou pour montrer à M. Jefferson que les plaintes qu’il m’a déferées étaient à cet egard destituées de fondement.
Il est encore plus nécessaire de vérifier les faits relatifs aux tabacs venants d’Angleterre ou apportés d’Amérique sur Vaisseaux Anglais qui auraient été achetés aux mêmes conditions que ceux de M. Morris, car il est clair non seulement qu’on ne pourrait pas les employer à l’acquit de la décision de Berni mais qu’ils seraient aussi contraires à ses expressions qu’à son esprit.
On a parlé à M. Jefferson d’une partie de mille à onze cent boucauds de tabacs Anglais ainsi achetés au prix de M. Morris depuis la décision de Berni. Je suis porté à croire qu’elle n’entre point dans les tableaux qui nous ont été presentés; mais il faudrait toujours scavoir si le fait a de la realité, car il serait facheux que dans le tems ou le marché de M. Morris et la decision de Berni obligeaient de forcer les approvisionnements à un prix d’un sixième au dessus du prix courant, on eut encore étendu cette maniere facheuse de s’approvisionner.
Je vous serai donc obligé de vous faire rendre un compte très detaillé de tous les achats qui ont été faits en y joignant exactement les noms et les pavillons des Vaisseaux et le lieu de leur expédition soit d’Amérique soit d’Europe, comme aussi de ce qui s’est passé rélativement aux tarres.
En tout il est nécessaire que les engagemens que le Roi a sanctionnés et fait annoncer officiellement à ses alliés soient exactement remplis.
Le marché de M. Morris et l’effét correspondant de la decision de Berni s’etendant jusqu’à la fin de l’année, il faut donc au moins provisoirement, que les achats de tabacs venant directement d’Amérique sur Vaisseaux Francais ou Américains continuent sur le pied de onze cent boucauds par mois tant pour le mois de 7bre. ecoulé, que pour ceux d’octobre, novembre et decembre. Je crois que la ferme générale y est disposée, mais je dois pouvoir l’assurer à M. Jefferson. Je dois lui assurer aussi qu’après la verification des faits on aura égard a ce que cette verification montrera de juste dans ses reclamations.
Il y a un autre point très important à considerer.

Je vois d’après les connaissances que vous avez prises sur l’etat des approvisionnemens de tabac que le traité de M. Morris d’une part et la decision de Berni de l’autre, ont conduit à forcer ces approvisionnemens quoiqu’à prix onéreux pour le Roi et pour la Ferme générale au point que ses magasins renferment a peu près de quoi suffire à la consommation de deux années.
Il en resulte que la ferme générale pourrait lorsqu’elle sera délivrée du traité de M. Morris et de l’engagement pris d’après la decision de Berni suspendre tout achat pendant six mois et conserver encore l’approvisionnement d’une année et demie auquel elle est obligée.
On doit même convenir que cette conduite de sa part serait très naturelle et paraîtrait raisonnable à n’envisager que l’interêt du revenu que le Roi tire de sa Ferme du tabac.
Cependant si cette suspension avait lieu il en resulterait un événement extrémement funeste pour le commerce de deux nations, pour leurs relations politiques et pour le debouché des marchandises Françaises.
Les Américains privés pendant six mois en France de tout debit pour la principale production de leur territoire prendraient naturellement et exclusivement la route de l’Angleterre; et il pourrait ne plus dépendre de nous de les rappeller. Nul commerce ne scaurait soutenir une suspension absolue de six mois, et lorsqu’on lui a laissé former de nouvelles habitudes il ne les rompt pas aisément.
Il est donc de la plus grande consequence que le Roi et la ferme générale associés pour les benefices de la vente exclusive du tabac, ne se conduisent pas d’après le seul interêt de ce privilege exclusif, mais le combinent avec l’interêt politique et commercial qui prescrit de ne pas interrompre le commerce des Etats-unis en France.
Le seul moyen que j’envisage pour arriver à ce but est de repartir sur les cinq années du bail qui restent à courir, et autant qu’il se pourra sur chaque mois de ces cinq années, l’approvisionnement qui sera nécessaire pour fournir à leur consommation; de maniere que l’éxcédent actuel trouve son emploi, et qu’il ne reste à la fin du bail qu’environ trente mille boucauds en magasin.
Cette disposition supposerait un achat de seize mille boucauds au moins par année; et pour que les Américains puissent y compter et ne derangent pas la marche de leurs spéculations, il faudrait que je pusse notifier à M. Jefferson une soumission de la ferme générale portant engagement de continuer à compter du mois de Janvier 1788. jusqu’à la fin de son bail, d’acheter par mois et dans les ports de France environ treize cent boucauds de tabac apportés  directement d’Amérique par Vaisseaux Français ou Américains, et de justifier tous les trois mois que ces achats se sont montés au moins à quatre mille boucauds; l’obligation ne portant que sur la quantité; et les prix devant demeurer libres, comme les Américains eux-mêmes l’ont desiré lors de leur reclamation contre le traité de M. Morris.
Je ne doute point que la ferme générale ne conçoive toute l’importance de cet arrangement et ne s’empresse à y concourir. Son patriotisme m’en est un sûr garant.
Je vous serai donc obligé de provoquer de sa part cette délibération afin que je puisse la notifier le plutôt possible à M. Jefferson et qu’elle puisse recevoir en Amérique une publicité qui previenne toute interruption de Commerce.
J’ai l’honneur d’etre avec un sincere attachement, &c.

(signé) Lambert

